Citation Nr: 1035407	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for total hysterectomy 
with bilateral salpingo-oophorectomy, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased rating for hysterectomy scar with 
keloid formation, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lower urinary tract 
infection, chronic, recurrent, currently evaluated as 60 percent 
disabling.

4.  Entitlement to an increased rating for residuals of 
bunionectomy, right little toe, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina in April 2009 which denied an increased rating for 
residuals of the bunionectomy of the right fifth toe, in May 2002 
which denied an increased rating for the Veteran's lower urinary 
tract infection, and in May 2003 which denied increased ratings 
for total hysterectomy with bilateral salpingo-oophorectomy and 
for the hysterectomy scar with keloid formation, as well as 
entitlement to TDIU.

In her January 2005 and February 2009 substantive appeals, the 
Veteran requested the scheduling of a local hearing before a 
member of the Board.  That request was later withdrawn by the 
Veteran in May 2009.  No additional requests for a hearing have 
been made since that time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for lower 
urinary tract infection, chronic, recurrent, currently evaluated 
as 60 percent disabling; increased rating for residuals of 
bunionectomy, right little toe; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In relation to the Veteran's service-connected hysterectomy 
with bilateral salpingo-oophorectomy, the evidence does not show 
either marked interference with employment or hospitalization 
during the pendency of the Veteran's appeal.

2.  The Veteran's hysterectomy scar is linear, flat, and 21 
centimeters (slightly more than four inches) long, with no 
outward keloid formation or sign of infection.
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for hysterectomy with bilateral salpingo-oophorectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.116, Diagnostic Code 7617 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for hysterectomy scar with keloid formation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).



(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Applicable Laws and Regulations for Increased Ratings Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  "Staged" ratings, however, 
are appropriate in increased rating claims when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant the 
assignment of different ratings for each distinct period.  The 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the Veteran's increased rating claim for 
disabilities arising from her right bunionectomy was filed in 
January 2001.  Her claim for an increased rating for her service-
connected urinary tract infection was separately filed in April 
2001.  Separate claims of increased ratings for the Veteran's 
service-connected total hysterectomy with salpingo-oopherectomy, 
hysterectomy scar, and for TDIU were filed in January 2008.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

B.  Total Hysterectomy with Bilateral Salpingo-oophorectomy

Effective October 9, 1975, the Veteran was assigned a 50 percent 
disability rating, pursuant to 38 C.F.R. § 4.116, Diagnostic Code 
(DC) 7617, for a total hysterectomy and bilateral salpingo-
oophorectomy.  Under DC 7617, complete removal of the uterus and 
ovaries warrants a 100 percent disability rating for the three 
month period following the procedure, and a 50 percent disability 
rating thereafter.

Where the Veteran has already been assigned the maximum schedular 
rating permitted by the applicable rating guidelines, she is not 
entitled to a disability rating in excess of 50 percent for her 
total hysterectomy unless the evidence presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the evidence does not present such 
a disability picture insofar as the Veteran's service-connected 
hysterectomy with bilateral salpingo-oophorectomy.

In this regard, the Veteran has not made any specific contentions 
that her service-connected hysterectomy has interfered in any way 
with her employment.  VA treatment records that relate to 
treatment from 2007 through 2008 note various complaints of 
vaginal dryness, itching, and pain with intercourse.  However, 
the records do not indicate a relationship between those symptoms 
and the Veteran's hysterectomy, nor do they indicate that her 
hysterectomy has interfered with her employment.  Although the 
Board notes that the VA treatment records also reference reports 
of hot flashes, a July 2007 treatment note indicates those 
complaints are related to menopausal and post-menopausal 
disorders.  The records do not reference or indicate any 
hospitalization for treatment related to the Veteran's 
hysterectomy and bilateral salpingo-oophorectomy.

Under the circumstances, the Board finds that it is not required 
to remand his matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence does not supports the assignment of a disability 
rating in excess of 50 percent for hysterectomy and bilateral 
salpingo-oophorectomy.  To that extent, this appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.

C.  Hysterectomy Scar with Keloid Formation

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, the Veteran 
was assigned a 10 percent disability rating for her service-
connected hysterectomy scar with keloid formation, effective 
January 13, 2003.  

At an April 2003 VA examination, the Veteran reported pain and 
thickening of scar tissue on the right side of her hysterectomy 
scar.  An examination of the scar revealed a hyperpigmented scar 
that was 10 centimeters (approximately four inches) long and 
three to four millimeters wide.  Fullness of scar tissue was felt 
on the right side of the scar, however, no keloid formation was 
found.  No erythema or edema was noted, and no paresthesias could 
be elicited with percussion on the scar.

VA treatment records do not reflect any treatment specifically 
directed at the Veteran's hysterectomy scar.  Treatment records 
from May 2008 reveal that the Veteran underwent a procedure to 
remove a soft tissue growth in her left groin.  Follow-up records 
from that month reveal complaints of tenderness and irritation at 
the site where the soft tissue was removed.  

An examination of the Veteran's hysterectomy scar at a February 
2008 VA examination revealed a linear scar that was 21 
centimeters (slightly more than four inches) long, with no 
outward keloid formation.  The scar was flat and tenderness was 
elicited with palpation of the right edge of the scar.  However, 
no signs of infection of the scar were observed.

38 C.F.R. § 4.118 (2008) lists several criteria for evaluating 
scars.  The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
Accordingly, where the Veteran's claim in relation to her scar 
was filed in January 2008, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim.

DC 7801 provides for disability ratings for scars, other than of 
the head, face, or neck, that are deep and cause limited motion.  
Notes which follow the criteria for that code explain that a 
"deep" scar is one associated with underlying tissue damage.  
In the absence of evidence showing that the Veteran's 
hysterectomy scar has resulted in underlying tissue damage, DC 
7801 is not applicable to this case.

Under DC 7802, a maximum 10 percent disability rating is assigned 
for scars, other than of the head, face, or neck, that are 
superficial and do not cause limited motion, and encompass an 
area of 144 square inches or more.

Under DC 7803, a maximum evaluation of 10 percent is assigned in 
cases of superficial and unstable scars.  A "superficial" scar 
is one not associated with underlying soft tissue damage, whereas 
an "unstable" scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

Under DC 7804, a maximum evaluation of 10 percent is warranted in 
cases of superficial scars that are painful on examination.  
Under this section, a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  See 
38 C.F.R. § 4.68 (addressing VA's amputation rule).

Once again, where the Veteran has already been assigned the 
schedular maximum disability rating under DC 7802, 7803, and 
7804, those codes will not assist the Veteran in obtaining a 
higher disability rating.  

Also, under DC 7805, other scars may be limited on the basis of 
limitation of function of the affected part.  The evidence in 
this case, however, does not show any limitation of function that 
arises from the Veteran's hysterectomy scar.

Moreover, the Veteran has not submitted evidence showing that her 
hysterectomy scar has markedly interfered with her employment 
status beyond that interference already contemplated by the 
assigned evaluations.  Additionally, there is no indication that 
this disorder has necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  Insofar 
as the Veteran's claim for an increased rating for her 
hysterectomy scar, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, supra.

Overall, the evidence does not support the assignment of a 
disability rating in excess of 10 percent for hysterectomy scar 
with keloid formation.  To that extent, this appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.

D.  Staged Ratings

With regard to each of the service-connected disabilities 
discussed above, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability ratings.

II.  Duties to Notify and Assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additionally, in rating cases, a veteran must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Compliant notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO and the AMC).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran received notice as to the 
information and evidence needed to substantiate her claims for 
increased ratings for hysterectomy with bilateral salpingo-
oophorectomy and for hysterectomy scar in a March 2008 notice 
letter.  Those issues were subsequently adjudicated by the RO, 
for the first time, in its May 2008 rating decision.  As mandated 
by Dingess/Hartman, the March 2008 notice letter also notified 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, supra.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's identified VA treatment records have been obtained.
Additionally, the Veteran was afforded a VA examination in 
February 2008 to determine the current severity of the 
disabilities related to her hysterectomy and hysterectomy scar.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a disability rating in excess of 50 percent for 
total hysterectomy with bilateral salpingo-oophorectomy is 
denied.

Entitlement to a disability rating in excess of 10 percent for 
hysterectomy scar with keloid formation is denied.


REMAND

Regarding her claim for an increased rating for chronic and 
recurrent lower urinary tract infection, the Veteran reported at 
a February 2008 VA examination that she experiences recurring 
urinary tract infections every three months and that she 
experiences constant urinary leakage that requires her to wear 
absorbent materials.  She reported that she changes the absorbent 
materials at least six times a day and gets up from bed four to 
five times a night to void.  According to the Veteran, she had 
not worked since 2004, when she was employed as a part-time 
bartender.  The VA examiner opined that the Veteran was "greatly 
debilitated by essentially constant urinary leakage."  In her 
February 2009 substantive appeal, the Veteran reports that she 
was unable to complete an internship in social work due to her 
urinary problems.  

Given the symptomatology demonstrated by the record and the 
Veteran's reported occupational difficulties, the Board finds 
that the evidence presents an exceptional or unusual disability 
picture with marked interference with employment.  Accordingly, 
the Board remands this matter for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, supra.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) found 
that a claim for a total disability rating based upon individual 
unemployability (TDIU) was not a free-standing claim in the 
instance of a rating claim where a request for TDIU, either 
overtly stated or implied by a fair reading of the claim or of 
the evidence of record, was indicated.   The evidence in 
connection with the Veteran's claim for an increased rating for 
chronic and recurrent lower urinary tract infection has raised 
the issue of TDIU.  Accordingly, the Board is compelled by Rice 
to remand the issue of entitlement to TDIU for consideration as 
part of the Veteran's increased rating claim.

Regarding the Veteran's claim for an increased rating for 
residuals of bunionectomy, right little toe, a December 2001 
orthopedic evaluation revealed flattening of the arches.  A 
November 2002 VA examination of the right foot confirmed the 
finding of a flat foot deformity and also revealed a new finding 
of mild clawing of the toes.  The November 2002 VA examination 
report does not express any opinion as to whether the Veteran's 
flat foot deformity or the clawing of the toes is related to the 
Veteran's bunion condition in her right small toe.  VA 
examination reports from April 2003, August 2005 and February 
2008 also do not provide any such opinions.  Under the 
circumstances, the Veteran should be afforded a new VA 
examination to determine whether the Veteran's flat foot 
deformity and clawing of the toes in her right foot is 
etiologically related to the bunion condition in the fifth toe on 
her right foot, and if so, the current severity of her flat foot 
deformity and clawing of the feet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims for: entitlement to an 
increased rating for lower urinary tract 
infection, chronic, recurrent; an increased 
rating for residuals of bunionectomy, right 
little toe; and entitlement to TDIU.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release and be requested to provide 
on the release the name(s) and address(es) 
of any VA or private medical facilities who 
have provided treatment since February 
2009.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the RO should refer the issue of 
the Veteran's entitlement to an increased 
rating for lower urinary tract infection, 
chronic, recurrent to the Director of 
Compensation and Pension for consideration 
as to whether the Veteran's chronic and 
recurrent lower urinary tract infection 
presents such an unusual disability picture 
under 38 C.F.R. § 3.321(b)(1) as to render 
impractical the application of the regular 
schedular standards.

4.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the current residuals of the 
Veteran's bunionectomy of the right little 
toe.  The Veteran's claims file should be 
made available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically note 
whether the flat foot deformity and/or mild 
clawing of the toes noted in the November 
2002 VA examination report are manifested 
residuals from the Veteran's bunionectomy.  
If the examiner finds that is the case, 
then the examiner should further opine as 
to whether the flat foot condition is 
moderate (i.e., characterized by weight-
bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet), 
severe (i.e., marked by objective evidence 
of marked deformity such pronation or 
abduction, pain on manipulation and use 
accentuated, indication of swelling on use, 
and characteristic callosities), or 
pronounced (i.e., with marked pronation, 
extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances) in degree.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to an increased rating for 
lower urinary tract infection, chronic, 
recurrent; an increased rating for 
residuals of bunionectomy, right little 
toe; and entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


